             Case 2:18-cr-00292-JCC Document 77-10 Filed 12/03/19 Page 1 of 3


POLICE DEPARTMENT
MEMORANDUM




 DATE:                   May 17, 2017

 TO:                     Officer Jeff Nelson

 FROM:                   Commander Stocker

 SUBJECT:                Supervisory Review Finding 17 INT-02


A Supervisory Review Board was convened on May 17, 2017 in order to review the facts
and circumstances surrounding allegations of misconduct against you as outlined in a
memorandum dated April 18, 2017. The allegations ranged from violation of the pursuit
policy, emergency driving outside of policy, and disobeying an order given by your
Sergeant.

The Review Board consisted of Commander Oneil, Sergeant Frith and myself. The Board
reviewed the entire file that included the allegation letter, witness statement, CAD, pursuit
report, your coban video and your taped statement that was audio recorded and
transcribed.

After careful review, the Board determined that you engaged in "Actual Misconduct" in
violation of the following department policies:


Auburn Police Department Manual of Standards:

307 .3 Officer Responsibilities

Vehicle pursuits shall only be conducted using authorized police department emergency
vehicles that are equipped with and displaying emergency lighting and sirens as required by
law.

Officers shall drive with due regard for the safety of all persons and property. However, officers
may, when in pursuit of a suspect and provided there is no unreasonable risk to persons and
property (RCW 46.61.035):

       (a) Proceed past a red or stop signal or stop sign but only after slowing down as may be
       necessary for safe operation.

       (b) Exceed the speed limit.
             Case 2:18-cr-00292-JCC Document 77-10 Filed 12/03/19 Page 2 of 3


       (c) Disregard regulations governing parking, direction of movement or turning in specified
       directions.

308.3.1 Emergency Calls

Officers responding to an emergency call shall proceed immediately as appropriate and shall
continuously operate the emergency vehicle lighting and siren as required by law (RCW
46.61.035).

Officers should only respond to a call as an emergency response when so dispatched or
when circumstances reasonably indicate an emergency response is required. This includes,
but is not limited to:

   (a) When in pursuit or apprehending a violator or suspected violator.

Officers not responding to a call as an emergency response shall observe all traffic laws and
proceed without the use of emergency lights and siren.


The finding of Misconduct were based on the following finding of facts:


On 4/7/2017 at approx. 0100 you were working patrol when Officer Schultz became engaged
in a vehicle pursuit north on Auburn Way South from the Casino. At about the 600 block of
Auburn Way South Sgt. Betz terminated the pursuit. Officer Schultz slowed and turned off his
emergency equipment and terminated the pursuit. You were in the area of 4th and Auburn
Way North and observed the suspect vehicle turn west on 4th se towards A st. you then
turned west also and began to follow the path of the suspect vehicle. You continued west on
highway 18 broadcasting that you could still see the vehicle and then broadcasted that the
vehicle went north on highway 167. You then also went north on highway 167 and sped up to
about 70 MPH in an attempt to keep an eye on the vehicle. You asked dispatch to notify state
patrol and Kent PD that the vehicle was north on 167.

You were in the HOV lane as you approached the off ramp at 15th NW and then you quickly
moved from the HOV lane, crossed two lanes of travel and exited onto the off ramp at 15th
NW. As you were approaching the light at 15th NW you then observed the suspect vehicle
from the pursuit that had been terminated run the red light at 15th NW and continue onto the
onramp to 167 going north. The light turned green and you then also continued north on 167
following the suspect vehicle. You quickly increased your speed and began to travel 80 to 85
MPH north on 167 catching up to the suspect vehicle. You kept up with the vehicle matching
its speed as you continued north on 167. It is evident in your Caban video that the suspect
vehicle knew you were behind it. The suspect vehicle made sudden movements on the
highway and maneuvered in and out of traffic at a high rate of speed in an attempt to flee from
you as you kept up with the vehicle.

While you were following the suspect vehicle north on 167 at a high rate of speed you did not
notify dispatch that you were still following vehicle and had it in your site. You did not turn on
your emergency equipment either. As the vehicle approached the 277th off ramp you then
aired on the radio that you still had visual and told dispatch that the vehicle was going to exit
on 277th. The vehicle then made a sudden movement as if it was going to exit and then
            Case 2:18-cr-00292-JCC Document 77-10 Filed 12/03/19 Page 3 of 3


quickly swerved back on 167 continuing north. You aired that the vehicle did not exit and was
still north. Shortly after that Sgt. Betz reminded you that the pursuit had been terminated and
to stop pursuing the vehicle and to head back to the city. You then slowed down at that point
and took the nearest exit in Kent and returned to the city.

The review board agreed that your actions to enter onto highway 18 and then continue north
on 167 were ok as you drove without emergency equipment on and drove the speed limit.
The board understands that there has been communication among sgts and officers that it
has been allowed to "follow" the path of a vehicle that had fled from officers and then the
pursuit was terminated. It is understood that there may even be some confusion as to what
the definition of "follow" is when continuing on the possible path of the suspect vehicle. You
then exited 167 onto 15th ending your following of the path of the suspect vehicle. The board
agreed that once you realized the suspect vehicle was back in your site and you were behind
it again at 15th NW and then sped up and caught up to the vehicle on 167 you had become in
pursuit of the vehicle. Your actions and speeds caused the suspect vehicle to increase its
speed and use other evasive tactics in an attempt to flee from you. While in pursuit of the
vehicle you violated the pursuit policy and emergency response policy by not notifying your
supervisor of the situation and by not turning on your emergency equipment.

Even though there is nothing in our pursuit policy that speaks about or allows an officer to
"follow" the path of a suspect vehicle after pursuit termination the board understands that
officers have been allowed to do it as long as they drive within the law and turn their
emergency equipment off. Because of this the board agreed that you did not violate any
policies having to do with disobeying orders or in-subordination.

When dispensing discipline, if any, the ultimate goal is to change behavior and provide training
and guidance to assist with future incidents of this nature. You will not receive any discipline in

who will provide training and counseling in the area that you (L
this matter, but rather coaching and counseling. You will be contacted by me and/or Sgt. Betz
                                                                      vi~lation of.


~
~
                                                ~~-"=---:~-
                                                Commander S. Stocker
